
	
		I
		111th CONGRESS
		1st Session
		H. R. 4325
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2009
			Mr. Tonko introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish a grant program to assist
		  schools in establishing a universal free classroom breakfast
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Universal Classroom Breakfast Expansion Act.
		2.Grant program for
			 universal free classroom breakfast programs
			(a)Establishment of
			 grant programFrom the amount
			 appropriated under
			 subsection (h), the Secretary of Agriculture
			 shall establish a program under which the Secretary shall make grants, on a
			 competitive basis, to State agencies to award subgrants to qualifying schools
			 to establish a universal free breakfast program in accordance with
			 subsection (e).
			(b)Grant
			 amountA grant awarded under this Act to a State agency may not
			 exceed an amount equal to 10 percent of the total amount appropriated under
			 subsection (h) for a fiscal year.
			(c)State Agency
			 ApplicationTo receive a grant under this Act, a State agency
			 shall submit to the Secretary an application at such time, in such manner, and
			 containing such information as the Secretary may require.
			(d)State agency use
			 of funds
				(1)In
			 generalA State agency receiving a grant under this Act shall use
			 funds made available under the grant to—
					(A)award subgrants in
			 accordance with
			 subsection (e) to qualifying schools to
			 implement a universal free breakfast program described in paragraph (4)(B) of
			 such subsection;
					(B)provide technical
			 assistance to assist such schools in implementing the program; and
					(C)conduct the
			 targeted outreach described in
			 paragraph (2).
					(2)Targeted
			 outreachA State agency receiving a grant under this Act shall
			 provide outreach to qualifying schools with the highest percentage of students
			 who are eligible for free and reduced-price lunches under the school lunch
			 program established under the Richard B. Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.), as compared to other qualifying schools, to facilitate
			 the participation of such schools in the subgrant program established under
			 this Act.
				(3)Limitation on
			 use of fundsA State agency receiving a grant under this Act may
			 not use more than 5 percent of the funds made available under the grant to
			 provide—
					(A)the technical
			 assistance described in
			 paragraph (1)(B); and
					(B)the targeted
			 outreach described in paragraph (2).
					(e)Subgrants to
			 qualifying schools
				(1)PriorityA State agency receiving a grant under this
			 Act shall award subgrants to qualifying schools. In awarding such subgrants, a
			 State agency shall give priority to qualifying schools in which 75 percent or
			 more of the students are eligible for free or reduced-price school lunches
			 under the school lunch program established under the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1751 et seq.).
				(2)Subgrant
			 amountA subgrant under this Act may not be awarded to a
			 qualifying school in an amount that exceeds $10,000 for any fiscal year.
				(3)DurationA subgrant under this Act shall be awarded
			 to a qualifying school for a period of not more than 2 fiscal years.
				(4)Qualifying
			 schoolFor purposes of this
			 Act, the term qualifying school means—
					(A)a school providing
			 elementary or secondary education in which at least 40 percent of students are
			 eligible for free or reduced-price school lunches under the school lunch
			 program established under the Richard B. Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.); and
					(B)that agrees to—
						(i)use
			 the funds received under this Act to establish a program at such school—
							(I)to serve all
			 students enrolled in the school, for a minimum period of 3 school years,
			 breakfast at no charge under the school breakfast program established under
			 section 4 the Child Nutrition Act of 1966 (42 U.S.C. 1773); and
							(II)that allows the students to eat such
			 breakfast in the classroom after the start of the school day; and
							(ii)pay, from sources other than Federal funds,
			 for the costs of serving all breakfasts at no charge that are in excess of the
			 value of assistance received pursuant to the Child Nutrition Act of 1966 (42
			 U.S.C. 1771 et seq.) with respect to the number of breakfasts served during the
			 period.
						(5)School
			 applicationTo receive a
			 subgrant under this Act, a qualifying school shall submit to the State agency
			 located in the same State as the school an application at such time, in such
			 manner, and containing such information as the State agency may require.
				(6)Use of funds by
			 qualifying schoolsA qualifying school receiving a subgrant under
			 this Act shall use funds available under such subgrant to cover the costs of
			 the materials and assistance necessary to establish the program described in
			 paragraph (4)(B), including the costs with respect to—
					(A)training and technical assistance for
			 school staff regarding the program;
					(B)promotional
			 materials for students and families to encourage students to participate in the
			 program; and
					(C)equipment needed to service breakfast to
			 students outside the cafeteria and in the classroom under such program.
					(f)Report to
			 CongressThe Secretary, in consultation with local educational
			 agencies, State educational agencies, and qualifying schools that receive
			 grants or subgrants pursuant to this Act, shall submit to Congress an annual
			 report describing—
				(1)how the funds were
			 used; and
				(2)the impact
			 on—
					(A)participation in
			 the school breakfast program established under section 4 of the Child Nutrition
			 Act of 1966 (42 U.S.C. 1773); and
					(B)the educational
			 environment.
					(g)Rule of
			 ConstructionNothing in this Act shall be construed to prohibit a
			 qualifying school that receives special assistance payments under subparagraph
			 (C), (D), or (E) of section 11 of the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1759a) from receiving a subgrant under this Act.
			(h)Authorization of
			 AppropriationsThere are authorized to be appropriated
			 $50,000,000 to carry out this Act for fiscal year 2011 and 2012.
			(i)DefinitionFor purposes of this Act, the term
			 State agency means a State agency that administers child
			 nutrition programs under the Richard B. Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.) and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
			 seq.).
			
